Citation Nr: 0738655	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain disability. 

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a lumbosacral strain 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1966.

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2007, on appeal of June 2004 and August 
2003 rating decisions of the Department of Veterans' Affairs 
(VA) Regional Office (RO) located in Waco, Texas. Upon its 
last review, the Board remanded the claims at issue for 
corrective Veterans Claims Assistance Act (VCAA) notice to 
comply with the recent Court of Appeals for Veterans' Claims 
(CAVC or Court) decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006). Unfortunately, the RO/Appeals Management Center (AMC) 
did not complete all requested development. As such, this 
matter is not ready for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Board decision dated in July 1967 denied the veteran's 
appeal for entitlement to service connection for a low back 
disability. An RO decision in May 1998 denied his application 
to reopen the claim. Since the veteran did not file a notice 
of appeal or a notice of disagreement as to the May 1998 
denial of reopening, the decision is  final. 38 U.S.C.A. §§ 
7104, 7105 (West 2002). As a result, the claim of entitlement 
to service connection for lumbosacral strain may be 
considered on the merits only if new and material evidence 
has been submitted since the May 1998 RO decision. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

The record indicates that the claim was first denied by the 
July 1967 Board decision, because it found that the veteran 
had a congenital back disorder that was not aggravated by 
active duty service. The law provides that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein. 

However, VA's General Counsel has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service. See VAOPGCPREC 82-90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

The VCAA requires that the veteran receive notice of the new 
and material evidence which would substantiate his petition 
to reopen the claim. Kent, supra., 38 C.F.R. §§ 3.156, 
3.159(b) (2007). 

Since the veteran's original claim was denied because the 
veteran's disability was found to preexist service as a 
congenital defect, the VCAA requires that the veteran have 
notice of the evidence necessary to substantiate a service 
connection claim for aggravation of a preexisting disability 
as opposed to direct service connection. Compare 38 C.F.R. 
§ 3.306 and 38 C.F.R. § 3.303. 

Although a notification letter dated in March 2007 was issued 
in this matter, it did not comply with the VCAA notice 
requirements and the Kent ruling since it did not address the 
elements necessary to establish service connection for a 
preexisting disability under 38 C.F.R. § 3.306. 

Adjudication of the claim of entitlement to service 
connection for a right hip disability, including secondary to 
a low back disability, must be deferred pending completion of 
the above development regarding the veteran's application to 
reopen his claim for service connection for a low back 
disability. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the claimant 
of the evidence necessary to 
substantiate preexisting disability 
service connection claims under 
38 C.F.R. § 3.306 in order to 
substantiate his petition to reopen his 
claim of service connection for a 
lumbosacral strain disability, last 
denied in a May 1998 rating decision. 
Apart from other requirements 
applicable under the VCAA, the RO/AMC 
will comply with the Kent ruling, and 
advise the claimant of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for the benefits 
sought by the claimant. In so doing, 
the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002).

2. The RO should take such additional 
development action as it deems proper 
with respect to the claims, including 
the conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO should review and 
readjudicate the claims, including if 
appropriate, providing the veteran with 
a VA medical examination. See 38 C.F.R. 
§ 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation 
purposes.). If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement 
of the Case. Thereafter, the case 
should be returned to the Board, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



